DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed December 8, 2021.  Claims 1-20 are pending, with claims 9-19 remaining withdrawn as directed to no-elected subject matter, and claim 20 being new.

Drawings
The drawings are objected to because figure 2-6D are of insufficient quality such that the legend and axis are clearly readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (PGPub US 2004/0121162).
Regarding applicants’ claims 1-7, Yamaoka et al. disclose a austenite-type stainless steel comprising, in weight percent, carbon at 0.5% or less, silicon at 5% or less, manganese at 15% or less, phosphorous at 0.1% or less, sulfur at 0.05% or less, nickel at 6 to 20%, chromium at 15 to 30%, nitrogen at 0.5% or less, aluminum at 0.001 to 5% and a balance of iron and inevitable impurities (paragraph 0019).  Yamaoka et al. do not require additions of niobium, molybdenum or tungsten (paragraph 0022).
While Yamaoka et al. do not appear to disclose the exact range of proportions claimed, one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions disclosed by Yamaoka et al. overlap the instantly claimed proportions.  One of ordinary skill in the art would have found it obvious to select a portion of the ranges disclosed in the prior art including proportions which satisfy the presently claimed requirements (MPEP 2144.05).
et al. and applicants disclose austenitic stainless steel alloys having overlapping compositional proportions, at least where the proportions overlap, the austenitic stainless steel alloy of Yamaoka et al. would be expected to have the same properties, and therefore be capable of maintaining a stable austenite phase up to a temperature above 1020℃ without a delta ferrite phase being substantially present.
Regarding applicants claims 8 and 20, Yamaoka et al. disclose a austenite-type stainless steel comprising, in weight percent, carbon at 0.5% or less, silicon at 5% or less, manganese at 15% or less, phosphorous at 0.1% or less, sulfur at 0.05% or less, nickel at 6 to 20%, chromium at 15 to 30%, nitrogen at 0.5% or less, aluminum at 0.001 to 5% and a balance of iron and inevitable impurities (paragraph 0019).  Yamaoka et al. do not require additions of niobium, molybdenum or tungsten (paragraph 0022).
While Yamaoka et al. do not appear to disclose the exact range of proportions claimed, one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions disclosed by Yamaoka et al. overlap the instantly claimed proportions.  One of ordinary skill in the art would have found it obvious to select a portion of the ranges disclosed in the prior art including proportions which satisfy the presently claimed requirements (MPEP 2144.05).
Applicants’ present claims exclude additional elements not recited in the claim by use of the phrase “consisting of”.  While Yamaoka et al. disclose an aluminum content, the amount of aluminum disclosed overlaps that allowed by applicants claim as an inevitable impurity.   et al. disclose an aluminum content which overlaps those amounts disclosed by applicants to be impurity levels.   Given that one of ordinary skill in the art would have found it obvious to select form the proportions disclosed in the prior art including those proportions which fall within that allowed as an impurity level, the alloy disclosed by Yamaoka et al. is not found to be excluded by the use of ‘consisting of’ (claim 8) or by excluding aluminum (claim 20).

Response to Arguments
	Applicants’ arguments filed December 8, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that there is no guidance such that one of ordinary skill in the art would have chosen a combination of proportions which would have resulted in a stable austenite phase as claimed.  However a prima facie case of obvious is established based on overlapping compositional proportions (MPEP 2144.05).  As argued by applicants, non-obviousness may be established by demonstrating that the claimed proportions result in a steel which exhibits unexpected results.  
	Applicants argue that Yamaoka is directed to fuel tanks and therefore it would not have been obvious to select compositional proportions resulting in a steel having specific properties at elevated temperatures.  However there is no requirement that the reasons for selecting 
	With regards to criticality of the compositional proportions applicants point to data with respect to a carbon content of 0.4% and nitrogen of 0.2%, however applicant’s claims are directed to a minimum carbon content of ‘about 0.4%’, nitrogen content of ‘about ‘0.2%”, and a delta ferrite phase which is not ‘substantially present’.  The terms ‘about’ and ‘substantially’, while not indefinite, are such that one of ordinary skill in the art cannot reasonably conclude that unexpected results are exhibited over the full breadth of the claimed steel.  Applicants further reference to the disclosed data presents similar uncertainty as to whether the criticality of the claimed composition encompasses the broader composition presented by use of the term ‘about’.  For these reasons applicants’ data is only found to establish non-obviousness over a subset of applicants’ claimed proportions which is insufficient to establish patentability and the rejections over Yamaoka have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784